Title: To George Washington from Lafayette, 18 March 1788
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris March the 18th 1788

I wish I Could Begin this letter With the Aknowledgement of a late favour from You, But None Having Come to Hand I Have No other Comfort But to Attribute it to ill fortune and Not to Any fault of Yours. I am so Happy to Hear from You, My Beloved General, and so Uneasy When I do not, that I Hope You Will Never Willingly deprive me of a Satisfaction so dear to me, Yet so short of the Happy Habits I Had taken in America.

The Politics of Europe Begin to Unfold themselves, in the Eastward at least. Russia is preparing for a Vigourous Campaign, and Will soon Besiege Oksarkow, While an other Army is Combining itself With an Austrian Body of troops. The Grand Army of the Emperor, Commanded By Himself Assembles about Belgrade, Which He Endeavoured to surprise But did not succeed. The Russians are sending a fleet With five thousand Men into the Mediterranean—and the Venitians are also Arming a fleet. The turks Have Raised Numerous Flocks of Armed men. Their Cavalry, Which in the first shock, is not despicable, Has, it is Said, Surrounded Three Thousand of the Austrians and Cut of their Heads, as is Usual Among Them. They also Had a Successfull Skirmish Against the Russians. But There is No doubt of the Advantage Which Such disciplined Armies as those of the Allied Empires will Have over a Banditti of Men Who are totally strangers to discipline, Military Knowledge, and Rational Calculations. They May Succeed with detached Corps, and Must disperse Before the Main Body of their Ennemies. The only difficulties Will be the Want of provisions, the Bareness of the Country, And the dangers of the plague—and Should the imperial Courts, Not wistanding those Embarrassements, Go So far as Constantinople, there they Will find a Bone of Contention to Know who Will possess that Metropolis.
The King of Prussia Has taken No Part as yet. Poland is Uneasy, and fears to loose Something in the General Arrangement. Holland is Making a treaty With Prussia and one with England. Nothing in Great Britain Has the Appearance of a War. france Wants Peace at Any Rate. Spain is Arming and objects to the Entrance of the Russians in the Mediterranean, But will probably Yeld to the demands of france. it is not improbable that the two Imperial Courts Will, after one Campaign, Content themselves for the Present With a Considerable Encrease of their Possessions. But it Could also Be foreseen that a War May Be kindled through all Europe, and End with the total destruction of the Ottoman Empire in Europe. So that it is Not Easy to determine Which of the two Events Will take place.
The internal Affairs of france are not yet Settled. Many Considerable Reforms Have taken place in the Expense. But a Great deficiency Still Subsists, and as the Parliaments Have declared

themselves Unfit to Assent to taxes, as the provincial Assemblies are not Yet the Representatives of the people, I think the king will be obliged to Assemble the Nation sooner than is Expected by His Ministers. The printed Account of the finances is to Come out in a few days. I know that Governement intend to postpone the States Generals to the latest period Consistent With their Engagement Which is Before 1792. But I Believe this desireable Event Will take place Next Summer twelve Month. it is the only Way to put things to Rights, and to fix Unalterable principles in the Administration of this Country.
I have Some Reasons to think that Governement is preparing an Attack on the Parliaments, who altho’ they are only a judicial Court Have Shown a Spirit of Resistence, and Refused to Register any New tax untill the States Generals Have Met.
The Troops Have Been divided into Armies, and grand divisions. the four Generals will Be Marshals of france—The Grand divisions under lieutenant Generals—I Have Asked to Be Emploied with the duke d’ayen My father in law in the Southern provinces and am the Eldest general officer Under Him. the divisions are About ten thousand Men. the Commands of us Major Generals are called Brigades. two Corps of light infantry Will Be added to My Regiments—We Will serve two Months.
Adieu, My Beloved General, My Best Respects Wait on Mrs Washington and family. With Most tender Respect and filial love I Have the Honour to be Your Affectionate and devoted friend

lafayette

